On December 20, 1923, plaintiff's finger was scratched and the skin broken while he was employed in defendant employer's mine. On December 26th, there was swelling in his hand, arm and shoulder. He went to a physician, who gave treatment for nearly a month. At the hearing, the physician testified that the scratch had not caused, and had no connection with, the diseased condition of plaintiff, that he found no extension of poison from the finger by lymph canals or otherwise, no hemolytic *Page 40 
or straight form streptococci; but found an abscess condition in the armpit, which gradually spread downward in the arm, a non-hemolytic form of streptococci.
Late in January, plaintiff went to another physician who found blood poisoning, that the straight form hemolytic streptococci were present. But both physicians agree that this infection had developed within 48 hours of the time of the examination. In this record there is no evidence by the physicians or by others to support a finding that plaintiff's disability was due to the scratch.
Therefore the award is vacated.
McDONALD, C.J., and BIRD, SHARPE, MOORE, STEERE, FELLOWS, and WIEST, JJ., concurred.